Fourth Court of Appeals
                                San Antonio, Texas
                                      March 23, 2020

                                    No. 04-18-00769-CV

  Alberto ORTIZ, Trustee of the Rolando Rafael Saenz Trust and as Limited Partner of Las
Blancas Minerals, L.P., and Rolando Rafael Saenz, as Limited Partner of Las Blancas Minerals,
                                            L.P.,
                                        Appellants

                                             v.

  LAS BLANCAS MINERALS L.P., Pedro I. Saenz Jr., Maria Graciela Saenz Martinez, San
   Pedro Minerals, L.P., Saenz Management Co., L.L.C., and Las Blancas Investments, L.P.,
                                       Appellees

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CVQ002991D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                      ORDER

      The Appellants’ Motion to Extend Time to File Motion for Rehearing or Motion for
Reconsideration En Banc is hereby GRANTED. Time is extended until April 20, 2020.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court